Exhibit 10.1
EXECUTION VERSION


SECURED NOTE
US $35,000,000    August 7, 2018
FOR VALUE RECEIVED, HC2 Station Group, Inc., a Delaware corporation, and HC2
LPTV Holdings, Inc., a Delaware corporation (each a “Borrower” and, together,
the “Borrowers”), hereby unconditionally promise, severally and jointly, to pay
to each of Great American Life Insurance Company, an Ohio corporation (“GALIC”)
and Great American Insurance Company, an Ohio corporation (“GAIC”; each of GALIC
and GAIC, a “Lender” and, collectively, the “Lenders”), or its registered
assigns, the respective aggregate principal amounts set forth on Annex I hereto,
which amounts total Thirty Five Million Dollars ($35,000,000), together with
interest on the unpaid principal balance of this Secured Note (this “Note”)
outstanding from time to time at a rate equal to Eight and a Half percent
(8.50%) (computed on the basis of the actual number of days elapsed in a 365-day
year) per annum (the “Interest Rate”).
1.
Definitions. Capitalized terms used herein shall have the meanings set forth in
this Section 1.

1.1
“Affiliate” means as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (a) vote ten (10%) percent or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

1.2
“Applicable Premium” means, with respect to prepayment of all or any portion of
the Note pursuant to Section 4.2(a) on any prepayment date prior to February 6,
2019: 2.0% of the principal amount of the Note being prepaid.

1.3
“Borrower” and “Borrowers” have the meaning set forth in the introductory
paragraph.

1.4
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close.

1.5
“Capital Lease” means any lease of personal property, the obligations with
respect to which are required to be capitalized on a balance sheet of the lessee
in accordance with GAAP, provided that if any operating lease is reclassified as
a capital lease under GAAP subsequent to the date hereof or, if a lease entered
into subsequent to the date hereof would have been classified as an operating
lease if it existed on the date hereof, then such leases shall continue to be
treated as an operating lease for all purposes hereunder.

1.6
“Capital Lease Obligations” means the obligations of lessee relating to a
Capital Lease determined in accordance with GAAP.











US-DOCS\102527621.16

--------------------------------------------------------------------------------




1.7
“Common Stock Equivalents” means any securities of a Borrower or its
subsidiaries which would entitle the holder thereof to acquire at any time
common stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, common stock

1.8
“Material Adverse Change” means a material adverse change in, or a material
adverse effect upon, (a) the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrowers, taken as a whole; (b) the validity or enforceability of this Note;
(c) the ability of the Borrowers, taken as a whole, to perform their obligations
under this Note or (d) any right or remedy of a Lender under this Note.

1.9    “Collateral” means:
(a)     All FCC Licenses and all proceeds from the sale, lease, assignment or
transfer of such FCC Licenses to a third party to the fullest extent that the
creation of a security interest in any such FCC License would be permitted by
applicable Law as in effect in any applicable jurisdiction, including after
giving effect to Section 9-408 of the Uniform Commercial Code as in effect in
any applicable jurisdiction.
(b)    all accounts, chattel paper, deposit accounts, documents, equipment,
general intangibles, payment intangibles, software, commercial tort claims,
instruments, inventory, investment property, letter of credit rights, letters of
credit, money and any supporting obligations related to any of the foregoing
(each as defined in the Uniform Commercial Code of the State of New York
(“UCC”)).
(c)    all books and records pertaining to the property described in this
Section 1.8.
(d)    all Intellectual Property pertaining to the property described in this
Section 1.8.
(e)    to the extent not otherwise included, all proceeds of the foregoing in
whatever form, including, without limitation any insurance, indemnity, warranty
or guaranty payable with respect to any Collateral, any awards or payments due
or payable in connection with any condemnation, requisition, confiscation,
seizure or forfeiture of any Collateral by any person acting under Governmental
Authority or color thereof, and any damages or other amounts payable to
Borrowers in connection with any lawsuit regarding any of the Collateral.
1.10
“Copyright” means all domestic and foreign copyrights, whether registered or not
or the subject of a pending application, owned by the Borrowers, all
applications, registrations and recordings thereof, and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof.



2






US-DOCS\102527621.16

--------------------------------------------------------------------------------




1.11
“Default” means any of the events specified in Section 8 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 8 would, unless cured or waived, become an Event of Default.

1.12
“Default Rate” means, at any time, a rate per annum equal to the Interest Rate
plus 2.00% per annum.

1.13
“Event of Default” has the meaning set forth in Section 8.

1.14
“FCC Licenses” means licenses, permits, and other authorizations granted by the
Federal Communications Commission.

1.15
“GAAP” means generally accepted accounting principles in effect in the United
States of America as in effect on the date of this Note applied on a consistent
basis.

1.16
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

1.17
“Indemnified Person” has the meaning set forth in Section 10.1.

1.18
“Intellectual Property” means all intangible assets, intellectual property,
Copyrights, Trademarks, and Patents.

1.19
“Interest Payment Date” means earlier of (a) the Maturity Date and (b) with
respect to any portion of the Note that is prepaid prior to the Maturity Date,
the applicable prepayment date.

1.20
“Interest Rate” has the meaning set forth in the introductory paragraph.

1.21
“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

1.22
“Lender” and “Lenders” has the meaning set forth in the introductory paragraph.

1.23
“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.

1.24
“Loan” means the principal amount outstanding under this Note together with
accrued interest thereon.



3






US-DOCS\102527621.16

--------------------------------------------------------------------------------




1.25
“Maturity Date” means the earlier of (a) August 6, 2019, and (b) the date on
which all amounts under this Note shall become due and payable.

1.26
“Note” has the meaning set forth in the introductory paragraph.

1.27
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30)
Business Days prior to the delivery thereof, certificate of incorporation,
bylaws, or similar governing agreement with all current amendments or
modifications thereto.

1.28
“Parent” means HC2 Broadcasting Intermediate Holdings Inc., a Delaware
corporation.

1.29
“Parties” means the Lenders and the Borrowers.

1.30
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, and other general
intangibles of like nature, whether now existing or hereafter acquired, all
applications, registrations and recordings thereof, and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof, in each
case, to the extent owned by the Borrowers.

1.31
“Permitted Indebtedness” means (i) the indebtedness incurred pursuant to this
Note, (ii) indebtedness in respect of Capital Lease Obligations and Purchase
Money Obligations, in an aggregate principal amount not to exceed $5,000,000,
financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the any Borrower after the
acquisition, construction, repair, replacement, lease or improvement of the
applicable asset and (iii) subordinated intercompany indebtedness between the
Borrowers.

1.32
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

1.33
“Permitted Liens” means (i) the security interest granted to the Lenders
pursuant to this Note, (ii) liens of lessors, lessees, sublessors, sublessees,
licensors or licensees arising under real estate lease or license arrangements
entered into in the ordinary course of business of the Borrowers, (iii) inchoate
mechanics and similar liens for labor, materials or supplies to the extent
securing amounts which are not yet due and payable, (iv) liens under Capital
Lease Obligations, provided, that (1) any such lien attaches to such property
concurrently with the acquisition thereof and (2) such lien attaches solely to
the property so acquired in such transaction (and the proceeds therefrom), (v)
liens for taxes, assessments and other governmental charges or levies (1) not
yet due or for which installments have been paid based on reasonable estimates
pending final assessments or (2) the validity, applicability or amount of which
is being contested diligently and in good faith by appropriate proceedings by
that Person



4






US-DOCS\102527621.16

--------------------------------------------------------------------------------




and in respect of which adequate reserves under GAAP are established and
maintained and (vi) liens on equipment arising from precautionary UCC financing
statements regarding operating leases of equipment.
1.34
“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided, however, that (i) such indebtedness is
incurred within 30 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such Person and (ii) the amount
of such indebtedness does not exceed the lesser of 100% of the fair market value
of such fixed or capital asset or the cost of the acquisition, installation,
construction or improvement thereof, as the case may be.

1.35
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, which are the subject of
a pending application, or now or hereafter owned, by the Borrowers, all
applications, registrations and recordings thereof, and all reissues, extensions
or renewals thereof, together with all goodwill of the business symbolized
thereby.

2.
Disbursement Mechanics; Conditions to Disbursement.

2.1    Disbursement. The entire principal amount of the Note will be disbursed
on the date of this Note. The Borrowers shall not have the right to redraw any
amount prepaid hereunder.
2.2    Conditions to Disbursement. Each Lender’s obligation to make the
disbursement of the principal sums set forth on Annex I hereto on the date
hereof is subject to the condition precedent that such Lender shall have
received, in form and substance satisfactory to such Lender, such documents, and
the completion of such other matters, as such Lender may reasonably deem
necessary or appropriate, including, without limitation:
(a)    this Note duly executed; and
(b)    the Operating Documents and a good standing certificate of each Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) Business Days prior to the date hereof, together with
duly authorized resolutions of the board of directors for each Borrower in form
and substance acceptable to each Lender in its sole discretion.
3.
Interest.

3.1    Interest Rate. Except as otherwise provided herein, the outstanding
principal amount of the Note shall bear interest at the Interest Rate from the
date hereof until the Note is paid in full, whether at maturity, upon prepayment
or acceleration, or otherwise.


5






US-DOCS\102527621.16

--------------------------------------------------------------------------------




3.2    Interest Payment. Interest shall be due and payable on the Interest
Payment Date. All interest, if any, that may accrue after the Maturity Date
shall be payable on demand.
3.3    Default Interest. If any amount payable hereunder (including, without
limitation, interest and principal) is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall bear interest at the Default Rate from the
date of such non-payment until such amount is paid in full.
3.4    Computation of Interest. All computations of interest shall be made on
the basis of a year of 365 days, and the actual number of days elapsed. Interest
shall accrue on the date hereof, and shall not accrue on the day on which the
Loan is paid.
3.5    Interest Rate Limitation. In no event whatsoever shall the amount of
interest charged, taken or received hereunder exceed the maximum amount
permitted by Law. If at any time and for any reason whatsoever, the Interest
Rate payable under this Note shall exceed the maximum rate of interest permitted
to be charged by the Lenders to the Borrowers under applicable Law, such
interest rate shall be reduced automatically to the maximum rate of interest
permitted to be charged under applicable Law, and that portion of each sum paid
attributable to that portion of such interest rate that exceeds the maximum rate
of interest permitted by applicable Law shall be deemed a voluntary prepayment
of principal.
4.
Final Payment Date; Prepayment.

4.1    Final Payment Date. The aggregate of the unpaid principal, all accrued
and unpaid interest, and all other amounts payable, but unpaid, under this Note
shall be due and payable on the Maturity Date.
4.2    Prepayment.
(a)    At any time prior to February 6, 2019, the Borrowers may on any one or
more occasions voluntarily prepay the Note in whole or in part at a prepayment
price equal to 100% of the principal amount of the Note being prepaid, plus the
Applicable Premium as of, and accrued and unpaid interest on the principal
amount of the Note being prepaid to, but not including, the date of prepayment.
(b)    At any time on or after February 6, 2019, the Borrowers may on any one or
more occasions voluntarily prepay the Note in whole or in part at a prepayment
price equal to 100% of the principal amount of the Note, plus accrued and unpaid
interest on the principal amount of the Note being prepaid to, but not
including, the date of prepayment.
(c)    Any such prepayment will be preceded by at least five (5) Business Day’s
prior written notice, with such notice specifying the planned prepayment date
and the Applicable Premium. Any such notice may be conditional.
(d)    Any such partial prepayment will be applied to the amounts held by each
Lender on a pro rata basis based on the principal amount of the Note held
thereby.


6






US-DOCS\102527621.16

--------------------------------------------------------------------------------




5.
Payment Mechanics.

5.1    Manner of Payments. All payments of interest and principal shall be made
in lawful money of the United States of America on the date on which such
payment is due by wire transfer of immediately available funds to the applicable
Lender’s account at a bank specified by such Lender in writing to the Borrowers
from time to time. All payments hereunder shall be made without deduction or
setoff of any kind, provided however, that if applicable Law requires the
Borrowers to withhold or deduct any tax, levy or fee of any kind, such tax shall
be withheld or deducted in accordance with such law. If the Borrowers’ are
required to deduct any amount in respect of any tax, levy or fee of any kind,
the Borrowers’ shall pay such additional amount so that, after deduction of any
required amount, each Lender receives the full amount due hereunder; provided,
however, the Borrowers shall not be required to pay any additional amounts with
respect to taxes, levies or fees imposed on or measured by net income (however
denominated) and similar taxes, levies or fees imposed on or measured by net
income (however denominated).
5.2    Application of Payments. All partial payments made hereunder shall be
applied first to the payment of any fees or charges outstanding hereunder,
second to accrued but unpaid interest, and third to the payment of the principal
amount outstanding under this Note.
5.3    Business Day Convention. Whenever any payment to be made hereunder shall
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.
5.4    Rescission of Payments. If at any time any payment made by the Borrowers
under this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, the
Borrowers’ obligation to make such payment shall be reinstated as though such
payment had not been made.
5.5    Right of Contribution. If any payment is made under this Note by a
Borrower, including pursuant to a collection under Section 9:
(a)    Subject to Section 5.5(c), such Borrower shall be entitled to
contribution in respect of such payment and shall be entitled to demand and
enforce contribution in respect of such payment from each other Borrower which
has not paid its fair share of such payment, as necessary to ensure that (after
giving effect to any enforcement of reimbursement rights provided hereby) each
Borrower pays its fair share of such payment.
(b)    If and whenever any right of reimbursement or contribution becomes
enforceable by any Borrower against the other Borrowers, such Borrower shall be
entitled, subject to and upon (but not before) the indefeasible payment in full
to the Lenders by of all of the outstanding obligations of the Borrowers under
this Note, to be subrogated to the security interest that may then be held by
the Lenders upon the Collateral securing or purporting to secure the Note. If
subrogation is demanded by any Borrower, then, after discharge of the Note
following payment in full to the Lenders by of all of the outstanding
obligations of the Borrowers under this Note, the Lenders shall deliver to the
Borrower making such demand (at the cost of such Borrower) an instrument
satisfactory to the Lenders transferring, on a quitclaim basis without any
recourse, representation,


7






US-DOCS\102527621.16

--------------------------------------------------------------------------------




warranty or any other obligation whatsoever, whatever security interest the
Lenders then may hold in the Collateral securing the Note.
(c)    All rights and claims arising under this Section 5.5 shall be fully
subordinated to the rights of the Lenders under this Note prior to the
indefeasible payment in full to Lenders of the principal amount of, and interest
on, the Note and the payment in full of all other outstanding obligations of the
Borrowers under this Note. Prior to such payment, no Borrower may demand,
enforce or receive any collateral security, payment or distribution whatsoever
on account of any such right or claim.
6.
Security Interest.

6.1    Grant. Each Borrower, as collateral security for the prompt and complete
payment and performance when due of the obligations of such Borrower hereunder,
whether now existing or hereafter incurred, matured or unmatured, direct or
indirect, primary or secondary or due or to become due, hereby grants to the
Lenders a lien on and security interest in, all of such Borrower’s right, title
and interest in, to and under the Collateral, whether now owned or hereafter
acquired.
6.2    Filings. Each Borrower hereby authorizes the Lenders to file, in any
filing office as “Secured Party”, (a) financing statements, amendments to
financing statements, and continuations thereof without such Borrower’s
signature in accordance with the UCC and (b) financing statements and amendments
to financing statements describing the Collateral as each Lender determines in
its sole discretion, including financing statements listing “All Assets” in the
collateral description therein.
6.3    Further Assurances; Expenses. Each Borrower shall (a) promptly, upon the
reasonable request of the Lenders, and at the Borrowers’ expense, execute,
acknowledge and deliver, and thereafter register, file or record, or cause to be
registered, filed or recorded, in an appropriate governmental office, any
document or instrument supplemental to or confirmatory of the Note or otherwise
necessary or deemed by the Lenders reasonably desirable for the continued
validity, enforceability, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except Permitted Liens, or obtain any
consents or waivers as may be necessary or appropriate in connection therewith;
and
(b)    Deliver or cause to be delivered to the Lenders from time to time such
other documentation, instruments, consents, authorizations and approvals in form
and substance reasonably satisfactory to the Lenders as the Lenders shall
reasonably deem necessary or advisable to perfect or maintain the validity,
enforceability, perfection and priority of the Liens on the Collateral pursuant
to the Note. Upon payment in full to Lenders by the Borrowers of all of the
outstanding obligations of the Borrowers under this Note, each Lender shall take
all action and execute and deliver all documents to immediately discharge and
release all Liens granted under this Note.


8






US-DOCS\102527621.16

--------------------------------------------------------------------------------




7.
Covenants and Representations and Warranties.

7.1    Affirmative Covenants. Each Borrower covenants and agrees that it shall:
(a)    commencing with the fiscal quarter ended September 30, 2018, provide, or
shall cause to be provided, to each Lender, as soon as available, but in any
event within 90 days after the end of each fiscal quarter of each Borrowers and
120 days after the fiscal year of each Borrower, a balance sheet of each
Borrower as at the end of such fiscal quarter or year, and the related
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter or year all in reasonable detail and prepared in accordance with
GAAP (subject, in the case of quarterly statements, to usual year-end
adjustments and the absence of full notes and deferred tax disclosure) together
with a certification from an officer of each Borrower that such statements
fairly present, in all material respects, the financial condition, results of
operations, shareholders’ equity and cash flows of each Borrower in accordance
with GAAP and do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
(b)    provide to each Lender, promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any Governmental Authority
affecting Borrowers or any of their assets that has a claim for damages in
excess of $1,000,000 or that could otherwise result in a cost, expense or loss
to Borrowers in excess of $1,000,000;
(c)    provide to each Lender immediate written notice of any event, development
of circumstance that would (with the passage of time or the giving of notice or
both) constitute an Event of Default or that has had a Material Adverse Change;
(d)    provide to each Lender such other information respecting the business,
operations, or property of Borrowers, financial or otherwise, as such Lender may
reasonably request.
(e)    comply with, and require all of its subsidiaries, to comply with, all
federal, state, and local laws and regulations, which are applicable to the
operations and property of borrowers and maintain all related permits necessary
for the ownership and operation of Borrowers’ property and business.
(f)    pay all property and other taxes, assessments and governmental charges or
levies imposed upon, and all claims (including claims for labor, materials and
supplies) against, such Borrower’s personal property, equipment and inventory
(other than taxes the amounts of which are not material and do not constitute a
Lien on such Borrower’s property that is not a Permitted Lien), except to the
extent the validity thereof is being contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or lien resulting
from the non-payment thereof and with respect to which adequate reserves in
accordance with GAAP, have been set aside for the payment thereof.
(g)    at its own expense, maintain insurance (including, without limitation,
comprehensive general liability and property insurance) with respect to the real
and personal property of such Borrower in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any Governmental Authority,


9






US-DOCS\102527621.16

--------------------------------------------------------------------------------




contracts to which each Borrower is a party, or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and otherwise in amounts and with carriers reasonably
acceptable to the Lenders and the Lenders shall be named as the sole loss payee
with respect to all insurance relating to loss of any Collateral and shall be
included as an additional insured under each liability policy.
(h)    comply with all agreements with the Lenders under this Note.
(i)    comply with all applicable Laws in all material respects.
(j)    pay all material obligations as they become due.
(k)    permit the Lenders access to the Collateral and otherwise provide such
information as the Lenders shall reasonably request.
(l)    use the net proceeds of the Note to pay fees, costs and expenses related
to the Note, including interest and principal payments, to pay the cash
consideration for acquisitions, including fees, costs and expenses related to
such acquisitions, to pay dividends or make other distributions to Parent (in an
amount not to exceed $21,000,000), and for general corporate purposes.
7.2    Restrictions. Each Borrower covenants and agrees that it shall not
without the prior written consent of each of the Lenders:
(a)    permit any other Lien of any kind to attach to or be imposed upon any of
the Collateral except for Permitted Liens.
(b)    incur any indebtedness other than Permitted Indebtedness and accounts
payable incurred in the ordinary course on customary terms.
(c)    change its legal name, form of legal entity, or jurisdiction of
organization.
(d)    make or pay or declare any dividends, return any capital, or make any
other payment of cash or distribution of property on account of its equity
interests, except for any such dividends or distributions made by one Borrower
that are substantially concurrently invested in the common equity capital of, or
contributed to the equity capital of, the other Borrower, and as set forth under
Section 7.1(l) or purchase or acquire any of its own equity interests
(e)    operate outside the ordinary course of business consistent with past
practice (it being understood and agreed that, for absence of doubt, the
ordinary course of the Borrowers’ business consistent with past practice
includes the consummation of acquisitions of broadcasting businesses and assets
and related businesses and assets) or make any investment in, or acquire all or
substantially all of the assets of any other person or entity (including,
without limitation, any subsidiary) outside the ordinary course of business
consistent with past practice (it being understood and agreed that, for absence
of doubt, the ordinary course of the Borrowers’ business consistent with past
practice includes the consummation of acquisitions of broadcasting businesses
and assets and related businesses and assets).


10






US-DOCS\102527621.16

--------------------------------------------------------------------------------




(f)    permit or cause the sale of any assets of such Borrower or its
subsidiaries, except as set forth on Schedule 7.2(e) hereto.
(g)    sell, transfer, lease, change the registration, if any, dispose of,
attempt to dispose of, modify, amend or abandon the Collateral, including the
FCC Licenses, except to the extent mandated by the FCC pursuant to a consent
decree, agreement or order entered into with the FCC after the date of this Note
and approved by the Lenders or otherwise applicable to other similarly situated
holders of FCC Licenses; provided, however, that, the Borrowers may (i) change
the registration (other than in connection with a sale or transfer), amend or
modify FCC Licenses in the ordinary course of business consistent with past
practice; (ii) change the registration (other than in connection with a sale or
transfer), amend or modify an FCC License if such change of registration,
amendment or modification would be reasonably expected to preserve or increase
the value of such FCC License; (iii) abandon any FCC License which has a nominal
value (taking into account the intended use of such License to any Borrower) or
which is duplicative with other FCC Licenses owned by the Borrowers; or (iv)
exchange an FCC License and any assets related to such FCC License with a fair
market value not to exceed $5,000,000 for assets in an amount not less than the
fair market value of the FCC License and related assets being exchanged, in the
case of clause (iii) or (iv) if such transaction exceeds $100,000, as determined
by the board of directors of the applicable Borrower.
(h)    in any single transaction or series of transactions, directly or
indirectly (1) wind up its affairs, liquidate or dissolve or (2) be a party to
any merger or consolidation.
(i)    enter into or permit to exist any transaction or series of transactions
(including, but not limited to, the purchase, sale, lease or exchange of
property, the making of any investment, the giving of any guaranty, the
assumption of any obligation or the rendering of any service) with any of its
Affiliates (other than transactions between the Borrowers); provided, that the
restrictions in this Section 7.2 (i) shall not apply to: (a) any transaction or
series of transactions for fair value that is on terms no less favorable to such
Borrower than those that could be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate and in connection therewith
such Borrower provide written notice to the Lenders at least 3 Business Days
prior to the consummation of such transaction (which such notice shall include
all material terms and conditions of such transaction), (b) any other
transaction or series of transactions approved by Lenders and (c) the agreements
set forth in Schedule 7.2(i) (to the extent performed in accordance with past
practice).
7.3    Representations and Warranties. As an inducement for the transactions in
connection with this Note, each Borrower shall cause the following
representations and warranties to be true until the indebtedness under this Note
is discharged in full:
(a)    Each Borrower is a corporation, duly organized, validly existing and in
good standing under the Laws of Delaware and has the power and authority to own
its property and to carry on its business in each jurisdiction in which such
Borrower does a material volume of business.


11






US-DOCS\102527621.16

--------------------------------------------------------------------------------




(b)    Each Borrower has full power and authority to execute and deliver this
Note and to incur and perform the obligations provided for herein, all of which
have been duly authorized by all proper and necessary action of the board of
directors of such Borrower. No consent or approval of any public authority or
other third party is required as a condition to the validity of this Note, and
each Borrower is in compliance with all Laws and regulatory requirements to
which it is subject.
(c)    This Note constitutes the valid and legally binding obligation of each
Borrower, enforceable against such Borrower in accordance with its terms.
(d)    Except as disclosed to the Lenders in writing and acknowledged by the
Lenders prior to the date of this Note as set forth on Schedule 7.3(d) hereto,
(1) there is no action, claim, notice of violation, order to show cause,
complaint, investigation, or proceeding involving any Borrower pending or, to
the knowledge of any Borrower, threatened before any court or Governmental
Authority, agency or arbitration authority or (2) there is no outstanding
decree, decision, judgment, or order that has been issued by any court,
Governmental Authority, agency or arbitration authority against such Borrower or
its FCC Licenses.
(e)    There is no charter, bylaw, stock provision, partnership agreement or
other document pertaining to the organization, power or authority of each
Borrower and no provision of any existing agreement, mortgage, indenture or
contract binding on such Borrower or affecting its property, which would
conflict with or in any way prevent the execution, delivery or carrying out of
the terms of this Note.
(f)    Except as set forth on Schedule 7.3(f) hereto or as would not result in a
Material Adverse Change, all taxes and assessments due and payable by each
Borrower have been paid or are being contested in good faith by appropriate
proceedings and such Borrower has filed all tax returns which it is required to
file.
(g)    Except as disclosed to the Lenders in writing and acknowledged by the
Lenders prior to the date of this Note as set forth on Schedule 7.3(g) hereto,
(1) there is no action, claim, notice of violation, order to show cause,
complaint, investigation, or proceeding involving Borrower pending or, to the
knowledge of Borrower, threatened before any court or Governmental Authority,
agency or arbitration authority that could result in a Material Adverse Change
or (2) there is no material outstanding decree, decision, judgment, or order
that has been issued by any court, Governmental Authority, agency or arbitration
authority against the Borrower or its FCC Licenses.
(h)    Each Borrower’s chief executive office is located at its address for
notice herein.
(i)    On the date of this Agreement, (i) the capitalization of each Borrower is
as set forth on Schedule 7.3(h), which Schedule 7.3(h) shall also include the
number of shares of common stock of each Borrower outstanding as of the date
hereof. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right in respect of the capital stock of such
Borrower or any subsidiary of either Borrower. Except as set forth on Schedule
7.3(h), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of common


12






US-DOCS\102527621.16

--------------------------------------------------------------------------------




stock, or contracts, commitments, understandings or arrangements by which each
Borrower or any of its subsidiaries is or may become bound to issue additional
shares of common stock or Common Stock Equivalents (as defined below) (ii) all
of the outstanding shares of capital stock of each Borrower are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities, (iii) except as set forth on Schedule 7.3(h), there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the such Borrower’s capital stock to which either Borrower is a
party or, to the knowledge of either Borrower, between or among any of
Borrowers’ stockholders, (iv) no Person has any right to cause either Borrower
to effect the registration under the Securities Act of any securities of either
Borrower or any of its subsidiaries and (v) neither Borrower has any
subsidiaries.
8.
Events of Default. The occurrence of any of the following shall constitute an
Event of Default hereunder:

8.1    Failure to Pay. The Borrowers fail to pay any principal amount of or
interest on the Loan when due.
8.2    Breach of Covenants. Except for matters addressed in Sections 8.1, 8.3 or
8.4 hereof, the Borrowers fail to observe or perform any covenant, condition or
agreement contained in this Note, or any other agreement with the Lenders, and
such failure continues for thirty (30) days.
8.3    Bankruptcy. Either Borrower files a petition in bankruptcy or under any
similar insolvency Law, makes of an assignment for the benefit of creditors, if
any petition in bankruptcy or under any similar insolvency Law is filed against
either Borrower and such petition is not dismissed within thirty (30) days after
the filing thereof, or either Borrower is generally not, or shall be unable to,
or admits in writing its inability to, pay its debts as they become due.
8.4    Judgments. One or more judgments, orders, decisions or decrees shall be
entered against any Borrower and all of such judgments, orders, decisions or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within thirty (30) days from the entry thereof.
9.
Remedies.

9.1    Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, the Lender(s)
holding a majority of the outstanding principal amount of the Note may at its
option, (a) declare the entire principal amount of this Note, together with all
accrued interest thereon and all other amounts payable hereunder, immediately
due and payable, and/or (b) exercise any or all of its rights, powers or
remedies under applicable Law, including, without limitation, the rights of a
secured party under the UCC; provided, however that, if an Event of Default
described in Section 8.3 shall occur, the principal of and accrued interest on
the Loan shall become immediately due and payable without any notice,
declaration or other act on the part of the Lenders. The Borrowers waive demand,
notice of Default or dishonor, notice of payment and nonpayment, notice of any
Default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees held
by Lenders on which the Borrowers are liable.


13






US-DOCS\102527621.16

--------------------------------------------------------------------------------




9.2    Other Rights. In addition to all other rights, options and remedies
granted to the Lenders under this Note (each of which is also then exercisable
by the Lenders), the Lenders may, upon the occurrence of an Event of Default,
exercise any other rights granted to the Lenders under the UCC and any other
applicable Law, including, without limitation, each and all of the following
rights and remedies:
(a)    the right to take possession of, send notices, and collect directly the
Collateral, with or without judicial process (including, without limitation the
right to notify the United States postal authority to redirect all mail
addressed to the Borrowers to an address designated by the Lenders).
(b)    by each Lender’s own means or with judicial assistance, enter the
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or dispose of the Collateral on such premises without any liability
for rent, storage, utilities or other sums, and the Borrowers shall not resist
or interfere with such action.
(c)    require the Borrowers at its expense to assemble all or any part of the
Collateral and make it available to the Lenders at any place designated by the
Lenders.
9.3    Notice of Sale; Non-Interference. The Borrowers hereby agrees that a
notice received by it at least ten (10) days before the time of any intended
public sale or of the time after which any private sale or other disposition of
the Collateral is to be made, shall be deemed to be reasonable notice of such
sale or other disposition. The Borrowers covenant and agree not to interfere
with or impose any obstacle to a Lender’s exercise of its rights and remedies
with respect to the Collateral after the occurrence of an Event of Default
hereunder.
9.4    No Obligation. The Lenders shall have no obligation to prepare the
Collateral for sale, including repair of damaged Collateral or completion of
work in progress into finished goods for disposition.
9.5    Other Provisions. If the Lenders sell any of the Collateral upon credit,
the Borrowers will only be credited with payments actually made by the purchaser
thereof that are received by the Lenders. The Lenders may, in connection with
any sale of the Collateral, specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Lenders are legally entitled, the Borrowers shall be liable for the
deficiency, together with interest thereon at the highest rate allowed by
applicable Law for interest on overdue principal thereof or such other rate as
shall be fixed by applicable Law, together with the costs of collection and the
reasonable fees, costs, expenses and other charges of any attorneys employed by
a Lender to collect such deficiency.


14






US-DOCS\102527621.16

--------------------------------------------------------------------------------




9.6    Order; Remedies Cumulative. The Lenders shall have the right to proceed
against all or any portion of the Collateral in any order. All rights and
remedies granted the Lenders hereunder and under any agreement referred to
herein, or otherwise available at law or in equity, shall be deemed concurrent
and cumulative, and not alternative remedies, and the Lenders may proceed with
any number of remedies at the same time until all obligations under this Note
are satisfied in full.
9.7    No Duties. The powers conferred on the Lenders in this Section 9 are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lenders shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.
9.8    FCC Compliance. Notwithstanding anything to the contrary contained herein
or in any other agreement, instrument or document executed in connection
herewith, no party hereto shall take any actions hereunder that would constitute
or result in a transfer or assignment of any FCC License or a change of control
over such FCC License requiring the prior approval of the FCC without first
obtaining such prior approval of the FCC. In addition, the parties acknowledge
that the voting rights of any equity interests shall remain with the relevant
Borrower thereof even upon the occurrence and during the continuance of an Event
of Default until the FCC shall have given its prior consent to the exercise of
stockholder rights by a purchaser at a public or private sale of such equity
interests or the exercise of such rights by the Lenders or by a receiver,
trustee, conservator or other agent duly appointed pursuant to applicable law.
10.
Indemnification.

10.1    Generally. The Borrowers hereby agree to indemnify and hold harmless the
Lenders and its Affiliates, and each of their respective direct and indirect
directors, managers, officers, members, beneficiaries, partners, employees,
agents, advisors, representatives, attorneys, successors and assigns (each an
“Indemnified Person”) to the fullest extent permitted by Law, against all
expenses, liabilities and losses (including, but not limited to, attorney fees,
judgments, fines, fees, excise taxes or penalties) incurred or suffered by such
Person (or one or more of such Person’s Affiliates) by reason of the fact that
such Person is a Lender to or equityholder of the Borrowers (or an Affiliate
thereof) or in connection with, arising under, resulting from, or relating to
this Note or the Loan, the use of proceeds of the Note by the Borrowers or their
respective subsidiaries, or the Borrowers’ obligations hereunder, including,
without limitation, claims of third parties. Expenses, including attorneys’ fees
and expenses, incurred by any such Indemnified Person in defending a proceeding
shall be paid by the Borrowers in advance of the final disposition of such
proceeding, including any appeal therefrom, upon receipt of an undertaking by or
on behalf of such Indemnified Person to repay such amount if it shall ultimately
be determined that such Indemnified Person is not entitled to be indemnified by
the Borrowers. The right to indemnification and the advancement of expenses
conferred in this Section 10.1 shall survive payment in full of this Note and
shall not be exclusive of any other right which the Lenders may have or
hereafter acquire under any statute, agreement, Law, or otherwise. This Section
10.1 shall not apply with respect to taxes other than any taxes that represent
losses, claims, damages, etc. arising from any non-tax claim.


15






US-DOCS\102527621.16

--------------------------------------------------------------------------------




10.2    Savings Clause. If this Section 10 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Borrowers shall nevertheless indemnify and hold harmless each Indemnified Person
pursuant to this Section 10 to the fullest extent permitted by any applicable
portion of this Section 10 that shall not have been invalidated and to the
fullest extent permitted by applicable Law.
11.
Miscellaneous.

11.1    Notices.
(a)    All notices, requests or other communications required or permitted to be
delivered hereunder shall be delivered in writing and shall be given by personal
delivery or nationally recognized overnight courier, in each case to the address
specified below or to such other address as such Party may from time to time
specify in writing in compliance with this provision:
(i)
If to the Borrowers:



HC2 Station Group, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson


HC2 LPTV Holdings, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson


(ii)
If to the Lenders:



Great American Life Insurance Company and
Great American Insurance Company
c/o American Money Management Corporation
    301 East Fourth Street
    27th Floor
    Cincinnati, Ohio 45202
    Attn: Tom Keitel and Tim Shipp


16






US-DOCS\102527621.16

--------------------------------------------------------------------------------





    With copies to:


Great American Insurance Company
    c/o American Money Management Corporation
    301 East Fourth Street
    27th Floor
    Cincinnati, Ohio 45202
    Attn: John S. Fronduti and Mark A. Weiss


(b)    Notices are deemed received (i) when delivered, if personally delivered,
(ii) on the next Business Day after tender for delivery if delivered by
reputable overnight courier service.


11.2    Governing Law. THIS NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION BASED UPON, ARISING OUT OF OR RELATING TO THIS NOTE AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES WHICH WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION OTHER THAN THE STATE OF NEW YORK.
11.3    Submission to Jurisdiction. Each Borrower hereby irrevocably and
unconditionally (i) agrees that any legal action, suit or proceeding arising out
of or relating to this Note may be brought in the state and federal courts
located in the State of New York, County of New York, Borough of Manhattan and
(ii) submits to the jurisdiction of any such court in any such action, suit or
proceeding. Final judgment against any Borrower in any action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment. Nothing in this Section 11.3 shall affect the right of the
Lenders to (i) commence legal proceedings or otherwise sue the Borrowers in any
other court having jurisdiction over the Borrowers or (ii) serve process upon
the Borrowers in any manner authorized by the Laws of any such jurisdiction.
11.4    Venue. The Borrowers irrevocably and unconditionally waive, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Note in any court referred to in Section 11.3 and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
11.5    Waiver of Jury Trial. EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.
11.6    Counterparts; Integration; Effectiveness. This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single instrument. This Note constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all previous


17






US-DOCS\102527621.16

--------------------------------------------------------------------------------




agreements and understandings, oral or written, with respect thereto. Delivery
of an executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Note.
11.7    Costs. The Borrowers agrees to pay to the Lenders the costs and expenses
(excluding, for the avoidance of doubt, net income and other taxes) incurred by
the Lenders, including legal fees, in connection with (a) preparation,
negotiation, and execution of this Note and any other documents executed in
connection herewith, (b) the transactions contemplated by this Note, including,
but not limited to amendments to this Note, and any other document executed in
connection herewith, (c) monitoring a Lender’s rights with respect to the
obligations under this Note, and (d) enforcement or collection of this Note or
any rights hereunder, in each case, including reasonable attorneys’ fees,
expenses, and court costs through all appellate proceedings.
11.8    Successors and Assigns; Participation.
(a)    This Note or any interest therein may be assigned by the Lenders to any
Person who is a “United States person” as defined in Section 7701(a)(30) of the
Internal Revenue Code, as amended; provided that, any such assignment or
transfer shall be evidenced by the issuance of a new Note by the Borrowers in
the name of the assignee or transferee with terms and conditions identical to
those herein and reflecting the principal amount transferred thereto and
recorded by a register retained by the Borrowers. If the entire principal amount
of this Note is not transferred, a new Note in the name of the applicable Lender
shall also be issued by the Borrowers reflecting the principal amount remaining
after the transfer and recorded by the Borrowers in the register. The Borrowers
may not assign or transfer this Note or any of its rights hereunder without the
prior written consent of the Lenders. This Note shall inure to the benefit of,
and be binding upon, the Borrowers and the Lenders’ assigns.
(b)    Each Lender may at any time, without the consent of, or notice to, the
Borrowers, sell participations to any Person in all or a portion of such
Lender’s rights and/or obligations under this Note (including all or a portion
of its the Loan owing to it); provided that (i) such Lender’s obligations under
this Note shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of this Note, and (iv) the Borrowers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Note, and (v) each Lender shall
be obligated to issue participant notes and keep a participant register in a
manner consistent with the obligations of the Borrowers under the first sentence
of Section 11.8.
11.9    Waiver of Notice. The Borrowers hereby waive demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.
11.10    Interpretation. For purposes of this Note: (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally


18






US-DOCS\102527621.16

--------------------------------------------------------------------------------




to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Schedules, Exhibits and Sections mean the Schedules, Exhibits and Sections of
this Note; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Note shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.
11.11    Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by all of the Parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.
11.12    Headings. The headings of the various Sections and subsections herein
are for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.
11.13    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of any Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.
11.14    Severability. If any term or provision of this Note is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Note so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
11.15    Further Assurances. The Parties irrevocably (i) consent to the
transactions contemplated hereby and (ii) shall sign (or cause to be signed) all
further documents, do (or cause to be done) all further acts, and provide all
assurances as may reasonably be necessary or desirable to give effect to the
terms of this Note.


[SIGNATURE PAGE FOLLOWS]






19






US-DOCS\102527621.16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrowers have executed this Note as of the date first
written above.


HC2 STATION GROUP, INC.
By:    /s/ Ivan P. Minkov    
Name:    Ivan P. Minkov
Title:    Chief Financial Officer




HC2 LPTV HOLDINGS, INC.
By:    /s/ Ivan P. Minkov    
Name:    Ivan P. Minkov
Title:    Chief Financial Officer














US-DOCS\102527621.16

--------------------------------------------------------------------------------





Accepted and agreed:
GREAT AMERICAN LIFE
INSURANCE COMPANY


By:    /s/ Mark F Muething.    
Name:    Mark F. Muething    
Title:    President








GREAT AMERICAN INSURANCE COMPANY


By:    /s/ Stephen C. Beraha    
Name:    Stephen C. Beraha    
Title:    Assistant Vice President


21






US-DOCS\102527621.16

--------------------------------------------------------------------------------





ANNEX I
SCHEDULE OF LENDERS
Lender
Principal Amount
Great American Life Insurance Company
$21,000,000.00
Great American Insurance Company
$14,000,000.00



22






US-DOCS\102527621.16

--------------------------------------------------------------------------------





SCHEDULE 7.2(e)
PERMITTED ASSET SALES
None.


23






US-DOCS\102527621.16

--------------------------------------------------------------------------------





SCHEDULE 7.2(i)
EXCLUDED AGREEMENTS
(1)
Shared Services Agreement, dated December 13, 2017, by and among HC2
Broadcasting     Holdings Inc., HC2 Broadcasting Inc., HC2 LPTV Holdings, Inc.,
HC2 Station Group,     Inc. and HC2 Network Inc.









24






US-DOCS\102527621.16

--------------------------------------------------------------------------------





SCHEDULE 7.3(d)
ACTIONS, ORDERS, PROCEEDINGS, INVESTIGATIONS




(1)
DTV America Corp., et al., Order and Consent Decree, 32 FCC Rcd 9129 (MB Oct.
31, 2017);1 

(2)
Mako Communications LLC, Order and Consent Decree, 31 FCC Rcd 112 (MB Jan. 13,
2016);2 

(3)
Investigation into the Political File Practices of OTA Broadcasting (SFO) LLC,
Order and Consent Decree, 32 FCC Rcd 795 (MB Jan. 18, 2017);3 

(4)
Una Vez Mas Las Vegas License, LLC Licensee of KHDF-CA, Las Vegas, NV Facility
Id No. 66807, Forfeiture Order, 22 FCC Rcd 6355 (EB Mar. 28, 2007).4 







__________________________
1 The Parties to the Order and Consent Decree include DTV America Corporation,
King Forward, Inc., Tiger Eye Broadcasting Corporation, and Tiger Eye Licensing,
LLC, as licensees, and HC2 Broadcasting Inc. and HC2 Broadcasting License Inc.,
as proposed assignees/transferees and successors-in-interest. The Parties agreed
to implement a compliance plan for three years (i.e. until October 31, 2020).
The FCC authorizations subject to the Consent Decree are listed in Appendix A to
the Consent Decree.
2 Mako Communications LLC (“Mako”), predecessor-in-interest to HC2 LPTV Station
Group, entered into a Consent Decree with the FCC’s Media Bureau to resolve
alleged violations of the FCC’s public inspection file rules by station KNBX-CD
(FID 33819). Mako and its successors-in-interest agreed to implement a
compliance plan for two years (i.e., until January 13, 2018) under the terms of
the Consent Decree. The requirements of this Order and Consent Decree have
likely been satisfied or expired but are noted here out of an abundance of
caution.
3 OTA Broadcasting, LLC (“OTA”), predecessor-in-interest to HC2 Station Group,
entered into a Consent Decree with the FCC’s Media Bureau to resolve alleged
violations of the FCC’s public inspection file and other rules by a station not
acquired by HC2, KAXT-CD (FID 37689). However, the Consent Decree applies not
only to the OTA subsidiary-licensee of the offending station but also to all of
OTA’s other subsidiary-licensees. HC2 Station Group acquired the following
stations from OTA subsidiary-licensees: WKHU-CD (FID 68401), WMVH-CD (FID
68394), WWKH-CD (FID 68409), WWLM-CD (FID 267) WJMB-CD (FID 68393), W21CK-D (FID
67022), and KUJB-CD (FID 66790). The Consent Decree’s requirements will
terminate on January 18, 2019, “[u]nless otherwise extended by the Bureau in its
sole discretion . . . .”
4 The FCC found Una Vez Mas Las Vegas License, LLC, predecessor-in-interest to
HC2 Station Group, liable for a monetary forfeiture in the amount of $6,400 for
willful and repeated violation of section 73.3526 of the FCC’s rules by KHDF-CA
(FID 66807). The requirements of this Order and Consent Decree have likely been
satisfied or expired but are noted here out of an abundance of caution.


25






US-DOCS\102527621.16

--------------------------------------------------------------------------------





SCHEDULE 7.3(f)
TAXES
None.


26






US-DOCS\102527621.16

--------------------------------------------------------------------------------





SCHEDULE 7.3(g)
ACTIONS, ORDERS, PROCEEDINGS, INVESTIGATIONS


(1)
DTV America Corp., et al., Order and Consent Decree, 32 FCC Rcd 9129 (MB Oct.
31, 2017);1 

(2)
Mako Communications LLC, Order and Consent Decree, 31 FCC Rcd 112 (MB Jan. 13,
2016);2 

(3)
Investigation into the Political File Practices of OTA Broadcasting (SFO) LLC,
Order and Consent Decree, 32 FCC Rcd 795 (MB Jan. 18, 2017);3 

(4)
Una Vez Mas Las Vegas License, LLC Licensee of KHDF-CA, Las Vegas, NV Facility
Id No. 66807, Forfeiture Order, 22 FCC Rcd 6355 (EB Mar. 28, 2007).4 







__________________________
1 The Parties to the Order and Consent Decree include DTV America Corporation,
King Forward, Inc., Tiger Eye Broadcasting Corporation, and Tiger Eye Licensing,
LLC, as licensees, and HC2 Broadcasting Inc. and HC2 Broadcasting License Inc.,
as proposed assignees/transferees and successors-in-interest. The Parties agreed
to implement a compliance plan for three years (i.e. until October 31, 2020).
The FCC authorizations subject to the Consent Decree are listed in Appendix A to
the Consent Decree.
2 Mako Communications LLC (“Mako”), predecessor-in-interest to HC2 LPTV Station
Group, entered into a Consent Decree with the FCC’s Media Bureau to resolve
alleged violations of the FCC’s public inspection file rules by station KNBX-CD
(FID 33819). Mako and its successors-in-interest agreed to implement a
compliance plan for two years (i.e., until January 13, 2018) under the terms of
the Consent Decree. The requirements of this Order and Consent Decree have
likely been satisfied or expired but are noted here out of an abundance of
caution.
3 OTA Broadcasting, LLC (“OTA”), predecessor-in-interest to HC2 Station Group,
entered into a Consent Decree with the FCC’s Media Bureau to resolve alleged
violations of the FCC’s public inspection file and other rules by a station not
acquired by HC2, KAXT-CD (FID 37689). However, the Consent Decree applies not
only to the OTA subsidiary-licensee of the offending station but also to all of
OTA’s other subsidiary-licensees. HC2 Station Group acquired the following
stations from OTA subsidiary-licensees: WKHU-CD (FID 68401), WMVH-CD (FID
68394), WWKH-CD (FID 68409), WWLM-CD (FID 267) WJMB-CD (FID 68393), W21CK-D (FID
67022), and KUJB-CD (FID 66790). The Consent Decree’s requirements will
terminate on January 18, 2019, “[u]nless otherwise extended by the Bureau in its
sole discretion . . . .”
4 The FCC found Una Vez Mas Las Vegas License, LLC, predecessor-in-interest to
HC2 Station Group, liable for a monetary forfeiture in the amount of $6,400 for
willful and repeated violation of section 73.3526 of the FCC’s rules by KHDF-CA
(FID 66807). The requirements of this Order and Consent Decree have likely been
satisfied or expired but are noted here out of an abundance of caution.




27






US-DOCS\102527621.16

--------------------------------------------------------------------------------





SCHEDULE 7.3(h)
CAPITALIZATION
HC2 Station Group, Inc.
Common Stock
Total Authorized: 100 shares of Common Stock, $.001 par value per share.


Shareholder
# of Shares
% of Shares


HC2 Broadcasting Intermediate Holdings Inc.
100
100
%
Total Issued
100
100.00
%



HC2 LPTV Holdings, Inc.
Common Stock
Total Authorized: 100 shares of Common Stock, $.001 par value per share.


Shareholder
# of Shares
% of Shares


HC2 Broadcasting Intermediate Holdings Inc.
100
100
%
Total Issued
100
100.00
%







28






US-DOCS\102527621.16